Citation Nr: 0828388	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-24 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1962 to July 1966. 



This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Regional 
Office (RO) that denied the veteran's claim of entitlement to 
service connection for PTSD. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
PTSD. In a Statement in Support of Claim submitted in 
December 2004, the veteran describes his stressor as 
witnessing "death and destruction" as a result of 
participating in naval gunfire support.  The veteran followed 
this with an April 2005 letter further describing the "death 
and destruction" he witnessed and participated in as shore 
shelling. He reported the ship he was stationed on, the USS 
Eversole DD789, would fire phosphorus shells and 5" shells 
at the shoreline at coordinates supplied by spotter planes. 
The veteran recalls that this incident of shore shelling 
occurred shortly after the August 6, 1964 "alleged attacks 
on the USS Turner Joy and USS Maddox." Again through a 
letter to the RO, this one received in September 2005, the 
veteran elaborated on the incident, although his dates vary.  
He believes that in December 1965 the USS Eversole reported 
to Yankee Station off the coast of Vietnam, and was assigned 
gunfire support which lasted for about three months. He 
described the ships role as being involved in "Hand I 
(harassment and interdiction) fire." In a July 2006 letter 
in support of his appeal, the veteran explains that although 
he did not see anyone personally die during the shore 
shelling, that he was constantly aware of the number of 
people killed or wounded, as these numbers were broadcast 
over the ship's PA system. The veteran contacted shipmates to 
verify, and help elaborate on, the incident he is claiming as 
a stressor.  These emails and letters are contained in the 
claims folder.


Navy personnel records show that the veteran did serve aboard 
the USS Eversole DD789 (Eversole), and that the Eversole was 
engaged in direct support of military operations in Vietnam 
and its contiguous waters for periods from October 1965 to 
November 1965 and January 1966 to February 1966. The Board 
finds that there is sufficient detailed information of record 
concerning the veteran's claimed stressor to permit 
additional development for the purpose of corroborating the 
occurrence of the claimed stressor events. Verification of 
the described incident should be attempted through official 
sources such as the U. S. Army and Joint Services Records 
Research Center (JSRRC).

If any of the veteran's claimed stressors are subsequently 
verified or sufficiently corroborated, then the veteran 
should be afforded a VA psychiatric examination to determine 
whether the veteran suffers from PTSD as a result of the 
verified/corroborated stressor.

Accordingly, the case is REMANDED for the following action:

1. Request verification from the JSRRC, 
or other official source, for the 
claimed stressors ("shore shelling" 
and provided "gunfire support") 
relating to the USS Eversole DD789 
providing direct military support off 
the coast of Vietnam from October 1965 
to November 1965 and January 1966 to 
February 1966.  

2. Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for PTSD since his separation 
from service. After securing the 
necessary authorizations for release of 
this information, seek to obtain copies 
of all treatment records referred to by 
the veteran.

3. If, and only if a stressor is 
confirmed, the veteran should then be 
afforded a VA psychiatric examination 
to determine whether the veteran 
suffers from PTSD as the result of a 
confirmed in-service stressor. The 
RO/AMC should advise the examiner of 
the verified or confirmed stressor and 
the claims folder should be made 
available to and reviewed by the 
examiner in conjunction with the 
examination. The report of the 
examination should include a complete 
rationale for all opinions expressed, 
to include whether the verified 
stressor is sufficient to support a 
diagnosis of PTSD. All necessary 
studies or tests are to be 
accomplished.

4. Following completion of the above, 
review the evidence and determine 
whether the veteran's claim may be 
granted. If not, he and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond. The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

